Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 1 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith





 1-16 Jan. 1818


Jany 1 1818 The Circle was extremely crowded. On our arrival Mr. A was ushered into a room where the Presidents aid’s were in waiting, and I was introduced by the President who met me at door into the Circular Hall where Mrs. Monroe was seated with Mrs. Hay and Miss Gouverneur. She rose immediately and received me with much ease and affability; I was followed by the Ladies of the heads of Department who had received orders to be there at half past ten eleven that we might be all present at the reception of the Corps Diplomatique and a few minutes after the arrival of the Ladies the Gentlemen most of them in full Dress came in from the next room and paid their Respects to Mrs. Monroe and the Ladies in general; when the doors were opened to admit the Crowd—and from that time till three oclock it was hardly possible to move—The House is very elegantly furnished and every thing was in the best style. I cannot conceive how they managed to get their Servants trained—Six footmen in Livery where stationed in the Hall & on each side and two head Servants out of Livery announced to the different Apartments. Mrs. Swan was there looking very poorly. Mrs Monroe was elegantly dressed in White figured Silk trimmed with a profusion of point Lace, and a White Hat and feathers. She has just received dresses from Paris it is said to the amount of 1500d. She is of her age one of the finest Women I ever saw, and her manners are highly polished and easy, indeed I think she does honour to her station; but tastes differ and dear Dolly was much more popular. I went from the Presidents to see my Sisters my sisters all of whom I found pretty well excepting Mrs. Smith who thought she was going to give us a little relation immediately, it however proved a false alarm and she soon recovered, returning home and dined with Mr. A—and retired pretty early being very much fatigued and still quite unwell.
—2 Received the visits of all the Diplomats and their Ladies which continued until three o clock. We had a great variety of conversation in which they insinuated how much they had been gratified by the distinction with which they had been treated at the great house yesterday. was very sick all day with a violent cough and pain in my side kept home and went early to bed.
3 Was still very unwell but was obliged to accompany Mr Adams to dine at Mr de Neuvilles. The dinner was handsome; many of the guest’s disappointed them. I was near fainting at table but soon got over it and the evening was very pleasant. Mrs. de Neuville has an open night every Saturday and this was very well attended; we had a little music and some dancing—I had a great deal of conversation with Mr de Neuville who recounted all the hair breadth ‘scapes he had had during the Revolution. He told me some annecdotes not much to the honour of the French Clergy and I recommended him as he  was fond of making Converts, not to repeat them often—He said priests were but men and it was nothing—This is certainly liberal to excess—for one of the Ultra’s We returned home late.
4 I accompanied Mr A to church at the Capitol where we heard Mr. Allison a Presbyterian who gave us the longest and the most silly Sermon I ever heard—I encreased my cold very much and returned home I paid a few visits and at Mrs Smiths whom I found much better I heard of the death of Princess Charlotte, which shocked me exceedingly. She bid fair to become a great character and whatever her failings might be as a daughter, as a Wife her conduct was unexceptionable, and she might with propriety be cited as an example to young married Ladies.—Some people seem to think it will prove a death blow to England. I am not insufficiently  deep as a politician to foresee this event; but I believe from my observation during my stay in that Country that it may lead to measures in themselves so visious, as to produce very serious consequences, which may extend to every part of Europe. This Princess was unquestionably very popular throughout England, and her conduct when we consider how much advantage she might have gained by it, had she encouraged it, was certainly very correct and highly honourable—I suppose the next thing we shall hear of will be a Divorce—And the Prince will get a son if he can Mr King says if he gets one of what consequence to the Nation is it how he gets one!!!
5 Mrs Nowlan came to see me and while she sat with me Dr. Hunt came to bleed me and took more blood than I could well spare My cough was somewhat easier the rest of the day Mr Cranch spent the evening with us—The Court is now sitting here—
6 Mrs. Smith spent the day with me. I took her, Mrs. Frye, and Mrs Hellen, to see Mrs. de Neuville. Mr Smith came to fetch her at eight oclock, I was much better but very far from well.
7 Mr. Adams went to the Office ready dressed, and at five o clock I called for him and we went to dine at the Presidents, To prevent any disagreeable questions of etiquette, none of the Foreign Ministers were invited; we found all the Heads of Department excepting Mr Crawford and Lady, who had company at home, Mr & Mrs. Clay Mr Gaillard Mr King Mrs King was confined to her bed and could not go Mr & Mrs. Epps Mr & Mrs Lowndes Mr Macon Mr Holmes Mr G Graham Mrs Hay Miss Gouverneur Mr Gouverneur & Mr  J Monroe The Table was very elegant and the Plate is superb The American Eagle towers above the Lustres and presents the Olive branch in the plates—I wish it may speak peace to some of the envious beings who partake of the good viands with which the Presidents table is loaded but I fear that the sight of these beautiful things only adds a sting and quicken the passions of those who aim at power beyond their reach.—Mrs. Monroe was dressed in  Black Velvet and looked very handsome there is an easy dignity in her deportment which I am more and more pleased with but which is commonly called coldness and reserve.
8 Was busy all the morning preparing for dinner for a large company. at five o’clock our company began to arrive Mr & Mrs: Crawford Mr. & Mrs. Crowninshield Mr & Mrs. Calhoun Mrs Hay Mr J. Monroe Mr King Com Decatur and Lady Mr Talbot Mr J. Mason Gen Ripley Mr. Nicholas Mr & Mrs & Mrs. Pleasonton. The dinner was sociable and went off very well and every body was pleasant and good humoured no politics introduced—The company staid till ten o clock which is here quite uncommon.—Mrs. de Neuville called on me she seemed not to know what to do about her party on Saturday she wished to pay the compliment of shutting up her house for a few days to the English Minister she asked me what I thought about it I told her she could do no more if one of her Princess were dead. She is a good Woman but knows nothing of les usages du Monde.—Received a Letter from Harriet Welsh containing a copy of verses by Mr Holley addressed to Miss Hart—A flighty production. Poor Mrs. Swan she is come to mar one marriage and left her Daughter to make another. Mrs. Barlow is in a very dangerous state of health. I know not whether it is owing to the belle passion—
9 This morning Lucy came to inform me she was going to be teacher at a boarding school She has given me a great deal of Trouble ever since I have been here and I am very glad she is going it certainly puts me to the most serious inconvenience as I cannot find a trustworthy person here for the Whites are worse than the  Blacks—I would give any to have Sally Alexander again could I get her here—
10 Lucy left me this day and I have been very busy in arranging my things which were in pretty bad order She is only another specimen of ingratitude which I think  I have seen in all its varied forms though I dare say there is still much in store for me and perhaps in a worse shape than I have hitherto met with it. Still continue quite unwell—Called on Mrs Bagot and found her quite well.
11 Accompanied Mr A to return some visits which have been long owing and then went to see Mrs Boyd whom I found very ill Her lungs seemed to be considerably affected and her breathing difficult—I advised her to be bled. in her situation it is dangerous to trifle She expects to be confined early in April nearly at the same time as Mrs. Frye who has got over her qualms altogether and is looking remarkably well. returned home to dinner. Evening at home alone Mrs Decatur had called during our absence The Corps Diplomatique dined at the Presidents on Friday all excepting the English who could not go on account of the late melancholy news nothing remarkable occurred I fancy as I have not heard a whisper and that is wonderful in this most scandal loving place—I am perfectly convinced that an Angel could not escape it here and I have made up my mind to go on my own way and set it at defiance.
12 This morning Mr Chevallie called on me We had a good deal of conversation chiefly on the late Princess Charlotte and he expressed considerable anxiety for the fate of England but frenchman like, he consoled himself with the idea that if there should be a revolution France would derive great advantage as it would oblige them to withdraw their forces and I suppose France might then have an opportunity of bullying a little during the disturbances—It is really singular to observe the operation of the passions on those, even most friendly to these very friendly and allied powers; who in the midst of their boasted happiness at the return of the Royal Family and their Legitimates, can still with difficulty conceal the shock which their amour propre has received, by the entire degradation of their Nation; and they hate the English more fervently than they do Napoleon, for the favours they have received at their hands; which like most favours conferred by that Government, have rendered them the scoff and jest of the whole world. Mrs Hay and Miss Governeur called but I was not at home—The drawing rooms are to begin on Wednesday—
13 The weather is so cold cold again that I have not courage to go out—This is really a journal in which the Letter I figures very handsomely, but egotism is pretty much the order of the day and I dare not be out of fashion—Of Mr Adams I can write but little, excepting that he is pouring over his papers from morning till night, and we do not often have the sound of his voice—He has many enemies here, who would be very happy to see things go on less smoothly at head quarters; but I believe the superiority of his abilities, will soon render him so necessary, that it will be difficult to go on without him—I hear nothing, but I see much. Charles and John have written two very pleasant Letters on New Years day, both of which indicate observation of character and pretty correct insight into the manner of obtaining favours from their father, which caused us a hearty laugh—
14 Sat quietly at home all day still suffering considerably with my cold and nursing for the Drawing room, to which Mr A was is anxious I should go—heard many whispers about the Ladies not being satisfied with the mode of invitation they pretend Mrs M. should have invited in person—The more pains she takes to please the more dissatisfied they are—
15 This Morning wrote to Adelaide to know if she would accompany me to the Drawing room this evening; she hesitated but said she would let me know at five o’clock. recieved visits from Mrs Freeman, Miss Lindsay, and Miss Tayloe, who informed me that they should not go to the great House this to night Adelaide came at five and brought her Clothes and we set out at seven o’clock or a little after, and set Mary Hellen down at Mr Gillies’s, where she was invited to a dance; and proceeded to the Presidents We found the room overflowing and with difficulty made our way to the Lady of the Mansion who was stationed near the fire looking beautiful and receiving her with a grace peculiarly her own—I am more and more astonished every time I see her, at the general dislike she seems to have inspired; and can only account for it from the evident superiority of her deportment to the Ladies who surround her—She was dressed in white and gold made in the highest style of fashion, and moved not like a Queen (for that is an unpardonable word in this Country) but like a Goddess. Every thing was brilliant and elegant—We were a little astonished when a Lady walked into the room dressed in a Bonnet a Pelisse trimmed with fur and a large common shawl She walked immediately up to Mrs Monroe and gave her an invitation to go and see a painting which she has painted in honour of the Ghent Treaty; which calls the blood into Mr: A’s cheeks every time it is mentioned it is in the very height of hyperbolical nonsense, and he cannot bear to hear of it.
16 We dined This morning I had a succession of visitors which Mrs. Frye Mrs Hellen Mrs Boyd Mrs Cutts Mrs Forrest Mrs Crowninshield Mrs Silsbee Miss Crowninshield Mr & Mrs. Pierson My picture was brought out and generally condemned I carried took my Sisters home and returned just in time Dress to go to Mr Walsh’s to dinner—We got in pretty good season and found Mr & Mrs Bagot Mr de Neuville, Mr & Mrs Middleton, Mr Hopkinson, Mr Dickenson, Genl Ripley, Mr Nicholas Abbé Corea, Mr & Mrs Walsh, Mr Brent, and ourselves. The dinner was rich and pleasant and immediately after it was over a number of the Diplomats and members of Congress arrived—Mr Middleton he had enquilarly  when Mr Bagot was appointed to this Country what he was famous for, he was informed he was six years one of the most fashionable Bond Street Loungers. In the evening we went to a large party at Mrs H Smiths; heard some bad music, breathed a very close atmosphere for an hour, and retired.
Adieu till my next






